DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed February 16, 2022 has been entered. Claims 1-17 remain pending in the application and claims 18-20 are newly added.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 3, 9 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of independent claims 1, 6 and 12 respectively of prior U.S. Patent No. 10,872,092. This is a statutory double patenting rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-2, 4-8, 10-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,872,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘092 patent’s claims’ respective dependence upon instant claim 3’s subject matter is the only difference of note between the instant claim language and the respectively reordered (in the same order as the instant application) claims of the ‘092 patent.



Allowable Subject Matter
Dependent claims 3-4, 9-10 and 15 are not read upon by prior art, but cannot be allowed as it is now due to the nonstatutory and statutory double patenting rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to dependent claims 3-4, 9-10 and 15,	
	Of the closest prior art of record, US Pre-Grant Publication 2015/0142858 to Bryan teaches posting line items to database, and is cited in combination as rejecting the independent claims, but does not recite the full combination of limitations directed to configuration of the database system being presently recited in dependent claims 3-4, 9-10 and 15. 
	In turn, US Pre-Grant Publication 2015/0170382 to Bhatia teaches real time updating transactional posting logic. The Bhatia reference discloses performance of updates of information from a data provider. However, Bhatia does not disclose the full combination of limitations being recited in dependent claims 3-4, 9-10 and 15, as it is now.
	Also, of the closest prior art of record, US Pre-Grant Publication 2017/0116179 to Gagne-Langevin teaches aggregations of sub-line items and validation of their correctness. Gagne-Langevin further discloses generation of a transaction report based upon such aggregation and validation. However, Gagne-Langevin differs from the precise combination of limitations being presently recited in dependent claims 3-4, 9-10 and 15.

	Examiner further notes that the prosecution record of application 15/980,989, now US Patent 10,872,092, likewise sets out further reasons for dependent claims 3-4, 9-10 and 15 are found not to be read upon by the prior art of record, including the references made of record below but not cited.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	-report generator in claims 13 and 15
	-database posting logic engine in claim 13
	-calculation engine in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such structure is recited as being that of 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2015/0142858 to Bryan in view of US Pre-Grant Publication 2004/0236620 to Chauhan.

	With regard to independent claim 1,
	Bryan teaches a method, comprising: 
	updating database posting logic to obtain an updated database posting logic configured to, during a posting process to a database, add a first data field to a new line item being posted via the posting process (Bryan: ¶0067 – automatically add key field, i.e. “first data field”, to a new record, i.e. “line item”, wherein a key does not yet exist. See also discussion of database record automatic insertion at ¶0060. The examiner notes that the taught automatic functionality to add a field would “updat[e] database posting logic”. See also ¶0036 – data upserted to database);
	receiving information from a data provider (Bryan: ¶0036 – data gathered, i.e. “received”. See further discussion of gathering data from providers at ¶0055.); 
	posting, using the updated database posting logic, the information to the database as a line item comprising a plurality of fields, wherein the posting comprises adding the first data field to the plurality of fields (Bryan: ¶0067 – automatically add key field, i.e. “first data field”, to a new record, i.e. “line item”, wherein a key does not yet exist. See also discussion of database record automatic insertion at ¶0060. The examiner notes that the taught automatic functionality to add a field would “update database posting logic”. See also ¶0036 – data upserted to database);
	receiving a request to generate the financial transactional report (Bryan: ¶0063 – data set including fields may be displayed as a report. Examiner notes that “transactional report” is not defined in any particular way in the specification, and the term “transactional report” is consequently afforded its broadest reasonable interpretation to denote a report reflecting any data, or other, transaction. Examiner further notes that financial information being claimed as processed by the invention does not itself limit the invention.);
	using the first data field to identify the line item (Bryan: ¶0060 – key field is used to format its associated records. See discussion of association of key field with existing fields in a record at ¶0061. See also ¶0067 – records associated with the key field are processed by the application tool and those data are available for download from the tool, which according to ¶¶0035-0036 allows access to the data where relationships between object/record are determined by the system based on fields of the object/record.)
	and generating the financial transactional report using the line item. (Bryan: ¶0063 – data set including fields may be displayed as a report of data set data corresponding to the fields. See ¶0060 – key field is used to format its associated records, as well as discussion of association of key field with existing fields in a record at ¶0061. See also ¶0067 – records associated with the key field are processed by the application tool and those data are available for download from the tool, which according to ¶¶0035-0036 allows access to the data where relationships between object/record are determined by the system based on fields of the object/record. Examiner notes that “transactional report” is not defined in any particular way in the 
	Bryan does not fully and explicitly teach the first data field identifying a relationship of the new line item to a regulatory accounting type of a financial transactional report;
	identifying the line item by the first data field identifying the relationship of the line item to the regulatory accounting type of the financial transactional report.
	Chauhan teaches a method of a first data field identifying a relationship of a new line item to a regulatory accounting type of a financial transactional report;
	identifying the line item by the first data field identifying the relationship of the line item to the regulatory accounting type of the financial transactional report. (Chauhan: ¶¶0047-0048 – identifying data, i.e. line item, based upon regulatory fields for gas regulators. See ¶0057, ¶0081 and ¶0123 – costs for data items calculated, i.e. financial transactional report. See also ¶0236 – reports to regulatory agencies, as well as above citations directed to identifying a line item in Bryan.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the regulatory financial transaction reporting of Chauhan into the database updating system of Bryan, by programming the instructions of Bryan (Bryan: ¶0077) to generate regulatory financial transaction reports, as taught by Chauhan. Both systems are directed to retrieving data to store in a 

	With regard to dependent claim 6, which depends upon independent claim 1,
	Bryan and Chauhan teach the method of claim 1, wherein the database is managed by a column-oriented database management system. (Bryan: ¶¶0058-0060 – field group represents columns associated with database files, see ¶0063 for association of report with columns, See also ¶0035 – database managed by database processing system)

	Claim 12 is similar in scope to claim 6 and is rejected under a similar rationale.

	Claims 7 and 13 are each similar in scope to claim 1 and are each rejected under a similar rationale.

	With regard to dependent claim 18, which depends upon independent claim 1,
	Bryan and Chauhan teach the method of claim 1, wherein the financial transactional report is one selected from a group consisting of a regulatory accounting report and a financial accounting report. (Chauhan: ¶¶0047-0048 – identifying data, i.e. line item, based upon regulatory fields for gas regulators. See ¶0057, ¶0081 and ¶0123 – costs for data items calculated, i.e. financial transactional report. See also ¶0236 – reports to regulatory agencies, as well as above citations directed to identifying a line item in Bryan. Examiner notes the alternative limitation being recited here.)

	Claims 19 and 20 are each similar in scope to claim 18 and are each rejected under a similar rationale.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan in view of Chauhan, in further view of US Pre-Grant Publication 2015/0170382 to Bhatia.

	With regard to dependent claim 2, which depends upon independent claim 1,
	Bryan and Chauhan teach the method of claim 1.
	Bryan and Chauhan do not fully and explicitly teach wherein the database is a relational database that provides a real time update to the transactional report using the updated database posting logic and the information from the data provider.  
	Bhatia teaches a method wherein a database is a relational database (Bhatia: ¶0023 – relational database in reporting system) that provides a real time update to a financial transactional report (Bhatia: ¶0142 – real-time updates to transactional using updated database posting logic (Bhatia: ¶0137 – updated report format. See claims 2 and 3 – automatic reporting system updating functionality in response to changes) and information from a data provider. (Bhatia: ¶0019 – reports have data from data sources.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the relational database transactional report real-time update of Bhatia into the database updating system of Bryan, by programming the instructions of Bryan (Bryan: ¶0077) to update a relational database transactional report in real-time, as taught by Bhatia. Both systems are directed to database updates (Bryan: ¶0035; Bhatia: ¶0050 – database and visualization updates) and reporting functionality (Bryan: ¶0063; Bhatia: abstract) in a cloud-based system (Bryan: abstract; Bhatia: ¶0018). An advantage obtained through relational database transactional report real-time updates would have been advantageous to implement in the database updating system of Bryan. In particular, the motivation to combine the Bryan and Bhatia references would have been to avoid delays associated with manual IT updating processes. (Bhatia: ¶0142)

	Claims 8 and 14 are each similar in scope to claim 2 and are each rejected under a similar rationale.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan in view of Chauhan, in further view of US Pre-Grant Publication 2015/0032721 to Valentin.
	
	With regard to dependent claim 5, which depends upon independent claim 1,
	Bryan and Chauhan teach the method of claim 1.
	Bryan and Chauhan do not fully and explicitly teach wherein the database is an in-memory database.
	Valentin teaches a method wherein a database is an in-memory database. (Valentin: ¶0007, ¶¶0042-0046, Fig. 5 – database in an in-memory database like SAP HANA)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the in-memory database of Valentin into the database updating system of Bryan, by programming the instructions of Bryan (Bryan: ¶0077) to utilize an in-memory database, as taught by Valentin. Both systems are directed to database utilization (Bryan: ¶0035; Valentin: ¶0001) and reporting functionality (Bryan: ¶0063; Valentin: abstract) in a distributed system (Bryan: ¶0078; Valentin: ¶0053). An advantage obtained through utilization of an in-memory database would have been advantageous to implement in the database updating system of Bryan. In particular, the motivation to combine the Bryan and Valentin references would 

	Claims 11 and 17 are each similar in scope to claim 5 and are each rejected under a similar rationale.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan in view of Chauhan, in further view of US Patent No. 8,549,540 to Dixon.

	With regard to dependent claim 16, which depends upon independent claim 13,
	Bryan and Chauhan teach the system of claim 13.
	Bryan and Chauhan do not fully and explicitly teach wherein the regulatory report is a transaction flow trace.
	Dixon teaches wherein the regulatory report is a transaction flow trace. (Dixon: col. 10, ll. 8-18 and abstract – transaction report based on transaction tracking transaction flow; transaction flow topology built)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the transaction flow trace and report of Dixon into the database updating system of Bryan, by programming the instructions of Bryan (Bryan: ¶0077) to generate a transaction flow trace and report, as taught by Dixon. Both systems are directed to retrieving data to store in a database (Bryan: ¶0035; Dixon: col. 10, ll. 32-33) and reporting functionality (Bryan: ¶0063; Dixon: abstract) in a distributed system (Bryan: ¶0078; Dixon: col. 6, ll. 52-55). An advantage 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2009/0106149 to Bennett for updating logic for fields identifying report records
	-US Pre-Grant Publication 2005/0114409 to Sinha for updating logic for fields identifying report records
	-US Pre-Grant Publication 20160147616 to Lee for updating logic for fields identifying report records
	-US Pre-Grant Publication 2019/0042782 to Aylett for updating logic for fields identifying report records
	-US Pre-Grant Publication 2015/0193123 to Inakonda for updating logic for fields identifying report records
	-US Pre-Grant Publication 2017/0286067to Eberlein for updating logic for fields identifying report records

	-US Patent No. 8,874,721 to Godwin for relational database real-time report updating

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157